IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 95-10973
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

$7,298.00 IN UNITED STATES CURRENCY,

                                           Defendant,

LEONEL GAMEZ RODRIGUEZ,

                                           Claimant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:95-CV-0697
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Leonel Gamez Rodriguez appeals the grant of a default

judgment in favor of the Government following a civil in rem

forfeiture proceeding and the district court's denial of his

motion to amend his answer to the Government's complaint against

the property.   We presume without deciding that Rodriguez, who


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-10973
                                - 2 -

did not file a verified claim and was not permitted to file an

answer, had standing to challenge the default and has standing to

appeal.

     We have reviewed Rodriguez's brief and the record, and we

find no reversible error.    See United States v. $38,570 U.S.

Currency, 950 F.2d 1108 (5th Cir. 1992); United States v. One

1988 Dodge Pickup, 959 F.2d 37 (5th Cir. 1992); United States v.

One 1978 Piper Navajo PA-31 Aircraft, 748 F.2d 316 (5th Cir.

1984).    Accordingly, the decision of the district court is

AFFIRMED.